Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 1 of 11




              · EXHIBIT G
           Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 2 of 11


From:               Chase Turrentine
To:                 Joshua Wurtzel; Tyler Swensen; Victoria Stevens
Cc:                 Dennis Wileochik; fil!oJ.iD.; Jeffrey M. Eilender; Bradley J. Nash; htaylor@rrulaw.com
Subject:            RE: Responses to RFPs and Interrogatories
Date:               Thursday, April 18, 2019 8:59:52 PM
Attachments:        imaqe001.pnq
                    imaqe002.pnq
                    imaqe442833.ona


Hi Josh,


Sorry for the delay. We have the following regarding your questions:


The last known business address for Dennis Danzik, according to Hinz is: 7543 E Tierra Buena Ln., Scottsdale, AZ 85260. Mr. Hinz
does not know what his home address is.


Also, I confirmed that both Elizabeth (part-time) and Jovahna are still employed and we should have no problem producing them.


Let me know. Thanks




                                                              Chase Turrentine
                                                              Attorney at Law


               www.wb-law.com                                 The V\11Ienchik & Bartness Building
                                                              2810 North Third Street
                                                              Phoenix, Arizona 85004
                                                              P 602-606-2810 F 602-606-2811




ATTORNEY/CLIENT COMMUNICATION

The infonnation transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged material. Any
interception, review, retransmission, dissemination or other use of this infonnation by persons or entities other than the intended recipient is prohibited
by law and may subject them to criminal or civil liability. If you received this communication in error, please contact us immediately at (602) 606-
2810, and delete the communication from any computer or network system.




From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Thursday, April 18, 2019 6:49 AM
To: Chase Turrentine <chaset@wb-law.com>; Tyler Swensen <TylerS@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; admin <admin@wb-law.com>; Jeffrey M. Eilender <jeilender@schlamstone.com>;
Bradley J.Nash<bnash@schlamstone.com>; htaylor@rrulaw.com
Subject: RE: Responses to RFPs and Interrogatories

Following up on the third and fourth bullet points below, which you said you would promptly get back to me on.


Joshua Wurtzel
Sch lam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwurtzel@schlamstone.com



CommercialDivisionBlog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged or
confidential information. If you are not the intended recipient, please permanently delete this message and all copies or
printouts, and please notify me immediately.
           Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 3 of 11


From: Joshua Wurtzel
Sent: Monday, April 15, 2019 1:25 PM
To: Chase Turrentine <chaset@wb-law.com>; Tyler Swensen <TylerS@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; ad min <admin@wb-law.com>; Jeffrey M. Eilender <ieilender@schlamstone.com>;
Bradley J. Nash <bnash@schlamstone.com>; htaylor@rrulaw.com
Subject: FW: Responses to RFPs and Interrogatories


As a follow up to today's call, see below in red.


Joshua Wurtzel
Sch lam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
iwurtzel@schlamstone.com



CommercialDivisionBlog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged or
confidential information. If you are not the intended recipient, please permanently delete this message and all copies or
printouts, and please notify me immediately.


From: Chase Turrentine <chaset@wb-law.com>
Sent: Monday, April 15, 2019 12:15 PM
To: Joshua Wurtzel <iwurtzel@schlamstone.com>; Heather Zwick <heatherz@wb-law.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; htaylo1·@rrulaw com; Jeffrey M. Eilender
<ieilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; Hilary Myers <HilaryM@wb-lav'Lffiill.>; Wyo Tech adv
Wei Is Fargo (es 7659d03+matterl 136246401@ma i Id rop.clio. com) <0 7659d03+matterl 13624640l@ma i Id rop .cl io. com>
Subject: RE: Responses to RFPs and Interrogatories


Hi Josh,


Since the call already got pushed back a few minutes, can we touch base at 9:30 AZ time (12:30 NY time)? We'll be able to address
these issues on the call then.




                                                        Chase Turrentine
                                                        Attorney at Law


                                                        The Wilenchik & Bartness Building
                                                        2810 North Third Street
                                                        Phoenix, Arizona 85004
                                                        P 602-606-2810 F 602-606-2811
               www .wb-law.com




ATTORNEY /CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged material. Any
interception, review, retransmission, dissemination or other use of this information by persons or entities other than the intended recipient is prohibited
by law and may subject them to criminal or civil liability. If you received this communication in error, please contact us immediately at (602) 606-
2810, and delete the communication from any computer or network system.




From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Friday, April 12, 2019 5:18 PM
To: Heather Zwick <heatherz@wb-law.com>
          Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 4 of 11

Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey M. Eilender
<jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.sm>; Chase Turrentine <chaset@wb-law.com>; Hilary
Myers <HilaryM@wb-law.com>; Wyo Tech adv Wells Fargo (e57659d03+matter1136246401@maildrop.clio.com)
<e57659d03+matterl 136246401@maildrnp.clio com>
Subject: RE: Responses to RFPs and Interrogatories

Dennis,


Please be prepared to address the following on our call on Monday:


   • Discovery deadline extension. I asked you for an extension until October 29, given that we still have not gotten Wyo Tech's
     responses to our document demands and interrogatories, let alone non party productions or depositions. Please let me
     know if you consent to this extension. Wyo Tech consents to extend the fact-discovery deadline to October 29, 2019. I will
     circulate a draft stipulation and proposed form of order setting out the good cause. In the proposed order, I will back up all
     the deadlines that follow the fact-discovery deadline accordingly.

   • Wyo Tech's document production and interrogatory responses. We served these on February 3, and Wyo Tech's
     responses were due on March 4. You then requested an extension to April 1-to which we agreed-and then requested
     another extension to April 5-to which we again agreed. But it is now April 12, and we haven't received any documents or
     even written responses. Given the court's April 9 order, and given that it has now been over two months since we served
     these, Wyo Tech should be able to make a substantial production and respond substantively to our interrogatories
     immediately. Please confirm that Wyo Tech will make a substantial production and respond substantively to our
     interrogatories in the next few days; if you cannot confirm this, we will seek relief from the court. Wyo Tech will serve
     written responses to the document requests and interrogatories by April 22, along with a substantial production. The CWT
     Parties agree to enter into a confidentiality order; you will send me a draft to review.

   • Party depositions of Wyo Tech, Bill Hinz, Jovahna Danzik, and Elizabeth Danzik. David said that Wyo Tech will produce
     these witnesses in accordance with the Rule 34 notices we served on February 3. We noticed these depositions for dates in
     March, but because Wyo Tech had not produced any documents in response to our RFPs and had not responded to our
     interrogatories, we were forced to adjourn these depositions. Please be prepared to discuss dates for each of these
     witnesses, which can be scheduled only when we know when Wyo Tech will make a complete production and respond to
     our interrogatories. Though Timchak previously represented, by February 21, 2019 e-mail, that Wyo Tech would produce
     Bill Hinz, Jovahna Danzik, and Elizabeth Danzik in accordance with the Rule 34 deposition notices, you are not sure whether
     this remains Wyo Tech's position and will confirm and let me know in the next day or two. We reserve our right to argue
     that any objections to the deposition notices have been waived.

   • Service of a subpoena on Dennis Danzik, .As you know, Wyo Tech initially disclosed Mr. Danzik as a person with relevant
     knowledge, and listed his contact information as c/o your firm. But on February 3, when we served a Rule 34 deposition
     notice on your firm seeking Mr. Danzik's deposition, you claimed that a deposition notice was improper because Mr. Danzik
     no longer works for Wyo Tech, and further refused to accept service of a subpoena on him. We then asked you to give us
     his address and demanded that Wyo Tech update its MIDP responses. But you claimed that don't have Mr. Danzik's
     address, and Wyo Tech amended its MIDP responses to state that it is "currently unaware of Dennis Danzik's physical
     residential address." Though disingenuous, I followed up and asked whether Wyo Tech knows Mr. Danzik's current business
     address, on which David said he would check but never got back to me. Despite Wyo Tech's claim in its amended MIDP
     response, we know that Mr. Hinz-Wyo Tech's CEO-regularly works with Mr. Danzik through Inductance and other shell
     companies set up for the purpose of "employing" Mr. Danzik. Thus, if Mr. Hinz does not know where Mr. Danzik lives or
     works, he certainly could find out. We thus demand that he do so, and that you provide us with Mr. Danzik's current home
     and business addresses on Monday's call. If you refuse, we will seek relief from the court. You will check with Bill Hinz to see
     if he knows Dennis Danzik's business and home addresses and, if so, provide them.

   • Nonparties' noncompliance with subpoenas. As you know, in early February, we served approximately a dozen subpoenas
     on nonparties to this action, including various Danzik-related entities and people we believe are Wyo Tech investors. But
     none of these nonparties responded to our subpoenas. In your February 28 letter to me, you said that "Wyo Tech has
     commanded that the investors do not comply" with the subpoenas we served. Given the court's April 9 order, please
     confirm that you will contact all non parties we have served in this case that you previously "commanded" not to comply
     with our subpoenas and withdraw this "command[]"-and further encourage the nonparties to comply. If you refuse to
     confirm, we will seek relief from Judge Lanza, and will also begin enforcement actions against these witnesses in other
     jurisdictions as necessary. You agreed not to interfere with the subpoena recipients' responses. I said we would deal directly
     with the subpoena recipients and reserve all rights against them and Wyo Tech if it interferes with their responses.
        Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 5 of 11


I look forward to our meet and confer on Monday.

Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
jwu rtzel@schlamstone.com



CommercialDivisionBlo[UQ[)J.


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain legally privileged or
confidential information. If you are not the intended recipient, please permanently delete this message and all copies or
printouts, and please notify me immediately.


From: Joshua Wurtzel
Sent: Wednesday, April 10, 2019 2:39 PM
To: Heather Zwick <heatherz@wb-law.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey M. Eilender
<jeilende1·@schlamstone.corn>; Bradley J.Nash<bnash@schlamstone.com>; Chase Turrentine <chaset@wb-law.com>; Hilary
Myers <HilaryM@wb-law.c.om>; Wyo Tech adv Wells Fargo (e57659d03+matter1136246401@maildrop.clio.com)
<e57659d03+matter113624640J.@maildrop.clio com>
Subject: Re: Responses to RFPs and Interrogatories

Great confirmed.

Joshua Wurtzel
Sch lam Stone & Dolan LLP
26 Broadway
New York NY 10004
Tel.: (212) 344-5400 (x 32'1)
iwu1tiel.@schlamstone.com



CommercialDivisionBlog.com

On Apr 10, 2019, at 2:26 PM, Heather Zwick <heatherz@wb-law.com> wrote:

      9 am AZ time on Monday works.




                                                              Heather Zwick
                                                              Executive Assistant

                     www.wb-law.com
                                                              The Wilenchik & Bartness Building
                                                              281 o North Third Street
                                                              Phoenix, Arizona 85004
                                                              P 602-606-2810 F 602-606-2811




      ATTORNEY/CLIENT COMMUNICATION

      The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or privileged material.
       Any interception, review, retransmission, dissemination or other use of this information by persons or entities other than the intended
      recipient is prohibited by law and may subject them to criminal or civil liability. If you received this communication in error, please
      contact us immediately at (602) 606-2810, and delete the communication from any computer or network system.
 Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 6 of 11

From: Joshua Wurtzel <jwurtzel@schlamstone.com>
Sent: Wednesday, April 10, 2019 11:24 AM
To: Heather Zwick <heatherz@wb-law.com>
Cc: Dennis Wilenchik <diw@wb-law.com>; Victoria Stevens <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey
M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; Chase Turrentine
<chaset@wb-law.com>; Hilary Myers <HilaryM@wb-law.com>; Wyo Tech adv Wells Fargo
(eS 7659d03+matterl 136246401@mai Id rop. clio.com) <eS 7659d03+matterl 136246401@mai!drop.cl io com>
Subject: Re: Responses to RFPs and Interrogatories

No, but I can do 8:30 or 9 am AZ time. Does that work?

Joshua Wurtzel
Sch lam Stone & Dolan LLP
26 Broadway
New York NY 10004
Tel.: (212) 344-5400 (x 324.).
jwurtzel@schlamstone.com



Comm erci aIDivision BI O!U.Qill


On Apr 10, 2019, at 2:23 PM, Heather Zwick <heatherz@wb-law.com> wrote:

       Hi Joshua, could you do the phone call earlier at 10:30 AZ time on Monday instead?




                                                                Heather Zwick
                                                                Executive Assistant

                       www.wb-law com
                                                                The Wilenchik & Bartness Building
                                                                2810 North Third Street
                                                                Phoenix, Arizona 85004
                                                                P 602-606-2810 F 602-606-2811




       ATTORNEY /CLIENT COMMUNICATION

       The infonnation transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
       privileged material. Any interception, review, retransmission, dissemination or other use of this infonnation by persons
       or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
       received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
       from any computer or network system.




       From: Dennis Wilenchik <.d.iw@wb-law.com>
       Sent: Wednesday, April 10, 2019 11:20 AM
       To: Joshua Wurtzel <jwurtzel@schlamstollidQID>
       Cc: Victoria Stevens <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey M. Eillnder
       <jeilender@schlamstone.com>; Bradley J.Nash<bnash@schlamstone.com>; Chase Turrentine
       <chaset@wb-law.com>; Hilary Myers <HilaryM@wb-law.com>; Wyo Tech adv Wells Fargo
       (~7659d03+matterl 136246401@mai ldrop.clio. com)
       <~7659d03+matterl 136246401@ma i Id rop.clio.com>; Heather Zwick <heatherz@wb-law.com>
       Subject: RE: Responses to RFPs and Interrogatories

      Thanks. Heather pis set something up.




       Sincerely Yours,
Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 7 of 11


                                                           Dennis Wilenchik
                                                           Attorney at Law


                                                           The Wilenchik & Bartness Building
                                                           2810 North Third Street
                                                           Phoenix, Arizona 85004
                                                           P 602-606-2810 F 602-606-2811




  ATTORNEY /CLIENT COMMUNICATION

  The infonnation transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
  privileged material. Any interception, review, retransmission, dissemination or other use of this infonnation by persons
  or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
  received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
  from any computer or network system.




  From: Joshua Wurtzel [mailto:iwurtzel@schlamstone.com]
  Sent: Wednesday, April 10, 2019 11:19 AM
  To: Dennis Wilenchik <diw@wb-law.com>
  Cc: Victoria Stevens <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey M. Eilender
  <ieilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>; Chase Turrentine
  <chaset@wb-law.com>; Hilary Myers <HilaryM@wb-law.com>; Wyo Tech adv Wells Fargo
  (es 7659d03+matterl 136246401@mai Id rop. cl io.com)
  <eS 7659d03+matterl 136246401@ma i Id rop .cl io.com>
  Subject: Re: Responses to RFPs and Interrogatories


  Welcome back.


  How about 11:30 am your time/2:30 pm EST on Monday?

  Joshua Wurtzel
  Sch lam Stone & Dolan LLP
  26 Broadway
  New York NY 10004
  Tel.: (212) 344-5400 (x 324)
  iwu rtzel@sch la mstone.com



  Commercial Division Blog.com


  On Apr 10, 2019, at 2:16 PM, Dennis Wilenchik <diw@wb-law.com> wrote:

         We are not ignoring anything. I just got back today and met with my folks who are
         gathering together information. I suggest we get a phone call set up next week to go over
         a bunch of things. thanks




         Sincerely Yours,


                                                                   Dennis Wilenchik
                                                                   Attorney at Law

                         www.wb-law.com
                                                                   The Wilenchik & Bartness Building
                                                                   2810 North Third Street
                                                                   Phoenix, Arizona 85004
                                                                   P 602-606-2810 F 602-606-2811
Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 8 of 11



      ATTORNEY/CLIENT COMMUNICATION

      The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
      privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
      or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
      received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
      from any computer or network system.




      From: Joshua Wurtzel [mailto:jwurtzel@schlamstone.com]
      Sent: Wednesday, April 10, 2019 11:12 AM
      To: Victoria Stevens <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey M. Eilender
      <ieilender@schlamstone.com>; Bradley J. Nash <bnash@schlamstone.com>
      Cc: Chase Turrentine <chaset@wb-law.com>; Hilary Myers <HilaryM@wb-law.com>; Wyo
      Tech adv Wells Fargo (eS 7659d03+matter1l3624640l@maildrop.clio.com)
      <e57659d03+matter113624640l@maildrop.clio.com>; Dennis Wilenchik <diw@wb-
      law.com>
      Subject: Re: Responses to RFPs and Interrogatories


      I am following up on the schedule and your production. You promised it by April 5. It is
      now April 10. When will we get it? If you keep ignoring these we requests, we will just
      move to compel.

      Joshua Wurtzel
      Sch lam Stone & Dolan LLP
      26 Broadway
      New York NY 10004
      Tel.: (212) 344-5400 (x 324)
      jwurtzel@schlamstone.com



      Commercial Division Blog.com


      On Apr 8, 2019, at 10:33 PM, Joshua Wurtzel <jwurtzel@schJ.il.m.s!one.com> wrote:

             Counsel,


             Where is Wyo Tech's document production and interrogatory responses?
             Given the Court's statement today that discovery will go forward, we will
             renotice all the depositions and enforce all subpoenas against all nonparties
             we served. Please let me know if you will consent to the proposed extension
              below


             Joshua Wurtzel
             Sch lam Stone & Dolan LLP
             26 Broadway
              New York, NY 10004
             Tel.: (212) 344-5400 (x 324)
              jwurtzel@schlamstone.com


             <image00l.png>
             Commercial Division Blog.com


             This e-mail, including al I attachments, is for the use of the intended recipients
             only. It may contain legally privileged or confidential information. If you are
             not the intended recipient, please permanently delete this message and all
             copies or printouts, and please notify me immediately.
Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 9 of 11

          From: Joshua Wurtzel
          Sent: Sunday, March 31, 2019 9:03 AM
          To: Victoria Stevens <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey
          M. Eilender <ieilender@schlamstone.com>; Bradley J. Nash
          <bnash@schlamstone.com>
          Cc: Chase Turrentine <chaset@wb-law.com>; Hilary Myers <HilaryM@wb-
          ~ > ; Wyo Tech adv Wells Fargo
          (eS 7659d03+matterl 136246401@ma iId rop.clio.com)
          <e57659d03+matterll3624640l@maildrop.clio.com>; Dennis Wilenchik
          <diw@wb-law.com>
          Subject: RE: Responses to RFPs and Interrogatories


          Counsel,

          As you know, we agreed to extend Wyo Tech's time to respond to our RFPs
          and interrogatories to April 1 (and now April 5), and we also agreed to
          adjourn the party depositions we noticed until after we get Wyo Tech's
          document production and interrogatory responses and adjourn the nonparty
          depositions we scheduled after the nonparties comply with the subpoenas
          we served (to date, they have not).


          As you also know, under the current schedule, the deadline to complete fact
          discovery is April 29. But we are not getting Wyo Tech's responses to our
          initial discovery demands until April 1, your motion to quash (which, as the
          Court observes, implicates several other discovery-related issues in this case)
          is still pending, and none of the non parties we subpoenaed responded to our
          subpoenas-and we will thus need to seek orders compelling them to comply
          in multiple jurisdictions-the April 1 deadline must be extended. Further, we
          also plan to seek an order authorizing alternative service on Dennis Danzik,
          and critically, as you know, we just filed a motion in the Wyoming bankruptcy
          court to allow this case to go forward given Danzik's recent Chapter 7 filing.
          Thus, the April 29 fact discovery deadline must be extended.


          Given the significant amount of party and non party discovery that remains
          outstanding in this case, we propose extending the fact discovery deadline to
          October 29, with all other deadlines in the case similarly getting pushed back
          six months. Please let me know if you agree to this extension, and we can
          prepare a stip-in which we can include that your agreement to this schedule
          is without prejudice to your right to argue that it should be further amended
          if the court rules that we are not entitled to discovery in this case. But we
          cannot wait until after the court rules on the motion to quash to seek this
          extension, since the court may not rule for several weeks and the deadline is
          fast approaching.


          Thanks.


          Joshua Wurtzel
          Sch lam Stone & Dolan LLP
          26 Broadway
          New York, NY 10004
          Tel.: (212) 344-5400 (x 324)
          iwurtzel@schlamstone.com


          ~
          Commercial Division Blog.com

          This e-mail, including all attachments, is for the use of the intended recipients
          only. It may contain legally privileged or confidential information. If you are
Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 10 of 11

          not the intended recipient, please permanently delete this message and all
          copies or printouts, and please notify me immediately.


          From: Joshua Wurtzel
          Sent: Friday, March 29, 2019 7:19 PM
          To: 'Victoria Stevens' <VictoriaS@wb-law.com>; htaylor@rrulaw.com; Jeffrey
          M. Eilender <jeilender@schlamstone.com>; Bradley J. Nash
          <bnash@schlamstone com>
          Cc: Chase Turrentine <chaset@wb-law.com>; Hilary Myers <HilaryM@wb-
          law.com>; Wyo Tech adv Wells Fargo
           (e57659d03+matterl 136246401@mai Id rop. cl io.com)
          <eS 7659d03+matterl 136246401@ma i Id rop.clio.com>
          Subject: RE: Responses to RFPs and Interrogatories

          That is fine.


          Joshua Wurtzel
          Sch lam Stone & Dolan LLP
           26 Broadway
          New York, NY 10004
          Tel.: (212) 344-5400 (x 324)
           jwurtzel@schlamstone com


          <imageO0l.png>
           CommercialDivisionBlog.com


          This e-mail, including all attachments, is for the use of the intended recipients
          only. It may contain legally privileged or confidential information. If you are
          not the intended recipient, please permanently delete this message and all
          copies or printouts, and please notify me immediately.


          From: Victoria Stevens <VictoriaS@wb-law.com>
          Sent: Friday, March 29, 2019 7:13 PM
          To: htaylor@rrulaw.com; Jeffrey M. Eilender <jeilender@schlamstone.com>;
          Joshua Wurtzel <jwurtzel@schlamstone.com>; Bradley J. Nash
          <bnash@sch!umstone con1>
          Cc: Chase Turrentine <chaset@wb-law.com>; Hilary Myers <HilaryM@wb-
          ~ > ; Wyo Tech adv Wells Fargo
          (.e.5 7659d03+ matterl 136246401@mai Id rop. clio. com)
          <e57659d03+matterl 136246401@maildrop clio corn>
          Subject: Responses to RFPs and Interrogatories
          Importance: High


          Mr. Taylor:


                    Thank you for discussing the deadline for the Responses to the
          Requests for Production of Documents and the Interrogatories, sent on or
          about February 3, 2019 to David Timchak. As you know, David has left the
          firm and Chase R. Turrentine has taken over this case. The deadline to
          respond to the RFPs and Interrogatories is April 1, 2019, based upon an email
          agreement. As I explained, we need additional time. We request an
          extension to respond to these to April 5, 2019.


                   If you have any questions, please do not hesitate to contact Chase
          directly. If he is not available, contact me and I will do what I can to assist.


                   We appreciate the professional courtesy.
       Case 2:17-cv-04140-DWL Document 174-7 Filed 07/08/19 Page 11 of 11


                                                                                     Victoria Stevens
                                                                                     Senior Paralegal

                                            www wb-::law.com
                                                                                     The Wilenchik & Bartness Building
                                                                                     2810 North Third Street
                                                                                     Phoenix, Arizona 85004
                                                                                     P 602-606-2810 F 602-606-2811




                            ATTORNEY/CLIENT COMMUNICATION

                            The infonnation transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
                            privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
                            or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
                            received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
                            from any computer or network system.




                    WARNING: This email originated outside of WB-Lawm. DO NOT CLICK links
                    or attachments unless you recognize the sender and know the content is safe.
             WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or
             attachments unless you recognize the sender and know the content is safe.
      WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you recognize
      the sender and know the content is safe.

WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you recognize the sender and
know the content is safe.
WARNING: This email originated outside of WB-Law.com. DO NOT CLICK links or attachments unless you recognize the sender and
know the content is safe.
